Mercure, J.P.
Appeal from a judgment of the Supreme Court (Feldstein, J.), entered February 1, 2001 in Franklin County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating a prison disciplinary rule.
After a tier III hearing, petitioner was found guilty of violating facility correspondence procedures based on evidence that he mailed a letter to his cousin, whose name appeared on petitioner’s negative correspondence list. Contrary to petitioner’s assertion, the record contains substantial evidence, including the testimony of a senior correction counselor, demonstrating that petitioner received prior notification of the addition of his cousin’s name to his negative correspondence list. To the extent that petitioner seeks to have the determination of his guilt annulled based upon his claim that the placement of his cousin’s name on his negative correspondence list was unauthorized, we agree with Supreme Court that, regardless of whether petitioner’s claim is meritorious, he was not entitled to ignore the listing and mail the letter. “ ‘Any holding to the contrary would simply encourage inmates to break rules as a means of addressing their grievances and invite chaos’ ” (Matter of Rivera v Smith, 63 NY2d 501, 515-516, quoting Matter of Shahid v Coughlin, 83 AD2d 8, 12, affd 56 NY2d 987). Petitioner’s remaining claims are similarly unavailing.
Crew III, Peters, Spain and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.